  Case 3:18-cr-00356-S Document 258 Filed 12/02/20                  Page 1 of 2 PageID 2921



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA                        §                            Case 3-18-cr-356-S
                                                 §
                                                 §
                                                 §
 v.                                              §
                                                 §
 THOMAS D. SELGAS (1)                            §
 JOHN GREEN (3)                                  §
                                                 §


                       JOHN GREEN’S MOTION FOR CONTINUANCE

         COMES NOW, JOHN GREEN ("Defendant John Green"), and respectfully shows the

Court the following:

      1. On November 25, 2020, this Court granted Defendant Thomas D. Selgas’ Motion for

         Continuance and set sentencing in this matter for April 6, 2020, at 10:00 am. (See ECF

         257).

      2. Counsel for Defendant John Green is set for a jury trial in United States v. Raymond

         Griggs, Criminal Action No. 3:20-CR-00087-N. The case is pending before Judge Godbey

         and is scheduled to start on April 5, 2020. (See attached Exhibit “A” Amended Pretrial

         Order).

      3. The Government does not object to the continuance.

      4. Counsel for Defendant John Green for good cause shown, respectfully requests that this

         Court grant a continuance of the sentencing set for April 6, 2020.

Respectfully submitted on December 2, 2020.

                                              MINNS & ARNETT

                                              /s/ Michael Louis Minns
                                              Page 1 of 2
  Case 3:18-cr-00356-S Document 258 Filed 12/02/20              Page 2 of 2 PageID 2922



                                            Michael Louis Minns
                                            State Bar No. 14184300
                                            mike@minnslaw.com
                                            Ashley Blair Arnett
                                            State Bar No. 24064833
                                            ashley@minnslaw.com
                                            9119 S. Gessner, Suite 1
                                            Houston, Texas 77074
                                            Telephone: (713) 777-0772
                                            Telecopy: (713) 777-0453
                                            Attorneys for John Green




                               CERTIFICATE OF SERVICE

       This is to certify that on this the 2cnd day of December 2020, a true and correct copy of

the above and foregoing instrument was served upon all counsel of record.



                                            /s/ Ashley Blair Arnett
                                            Ashley Blair Arnett
                                            Attorney for Defendant, John Green




                                           Page 2 of 2
